DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovan et al. USPGPUB 20170235286 (hereinafter “Kovan”).

As to claim 1, Kovan teaches an apparatus to mitigate direct current (DC) injected into a power line carrying an alternating current (AC) (paragraph 0003 “currents (GICs) are the product of variations in the Earth's normally static magnetic field.  These variations are caused typically by plasma discharges from the sun (e.g., solar flares) and coronal mass ejections (CMEs) that hurl vast amounts of magnetized plasma into space”), comprising: a detector circuit configured to detect the DC on the power line (paragraph 0006-0007 and claim 13 “a detector configured to detect the geomagnetically induced current”); and a two-paragraph 0042-0046 “SGICR configured to compute and mitigate GIC, in accordance with an illustrative implementation.  According to at least one implementation, the SGICR is configured to control switching of the connection to ground for a system including at least one semiconductor switching device installed between the transformer neutral and ground.  The SGICR may be configured to cause the at least one switching device to switch the connection to ground at 1 kHz, cutting off a path for quasi-DC GIC currents while preserving a path for AC currents”) configured to generate a plurality of cycles of pulsed square waves each cycle including a positive-going square wave and a negative-going square wave (0046-0051 “switching should be sufficiently fast such that the neutral voltage is kept close to zero by closing it to ground frequently”), wherein a timing of the positive-going square wave and a timing (paragraph 0051-0052 “configured to turn on and off with sufficient speed to meet the required duty cycle (D) and the frequency (f).  For example, when D=0.25 and f=1.2 kHz, such a device is configured to switch on and off, with a 20-30 ps rise/fall time within 208 ps” positive or negative towards the ground potential) of the negative-going square wave in each cycle are adjusted based on a direction and a magnitude of the detected DC to counter-balance the DC (paragraph 0049-0052 “DC-flux caused by GMD is reduced, the half-cycle saturation is also mitigated.  This reduction changes depending on the time constant and whether there is a tertiary winding”).

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovan et al. USPGPUB 20170235286 (hereinafter “Kovan”) in view of Zhou et al. USPGPUB 20130033907 (hereinafter “Zhou”).


As to claim 9, Kovan teaches all the limitations of the base claims as outlined above.

However Zhou teaches plurality of cycles of pulsed square wave to drive a converter and for the converter to drive the power line (paragraph 0050-0052 “controlling the actuation of the rectifier switches S1-S6 in order to cause the rectifier 110a to convert AC electrical input power to provide regulated DC power to the intermediate DC circuit 130.  In the illustrated 9-pulse implementation, the PWM controller provides the pulse pattern for selective connection of the input terminals to the DC conduction paths of the intermediate circuit 130 in both half-cycles of the AC input periods (e.g., AC source 111 provides sinusoidal input power at 60 Hz shown in dashed line in FIG. 2 in one example)” and FIG. 9).
Kovan and Zhou are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to direct current mitigation circuit system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above direct current mitigation circuit system, as taught by Kovan, and incorporating converter to drive the power line, as taught by Zhou.
One of ordinary skill in the art would have been motivated to improved motor 
drives and harmonic control techniques in motor drives and other switching-type 
power conversion systems, as suggested by Zhou (paragraph 0002).

  Kovan further teaches wherein the two-stage pulse square wave generator (paragraph 0042-0046 “SGICR configured to compute and mitigate GIC, in accordance with an illustrative implementation.  According to at least one implementation, the SGICR is configured to control switching of the connection to ground for a system including at least one semiconductor switching device installed between the transformer neutral and ground.  The SGICR may be configured to cause the at least one switching device to switch the connection to ground at 1 kHz, cutting off a path for quasi-DC GIC currents while preserving a path for AC currents”) is further configured to enable or disable adjustments to the timing of the positive-going square waves and the timing of the negative-going square waves (paragraph 0046-0052 “configured to turn on and off with sufficient speed to meet the required duty cycle (D) and the frequency (f).  For example, when D=0.25 and f=1.2 kHz, such a device is configured to switch on and off, with a 20-30 ps rise/fall time within 208 ps” positive or negative towards the ground potential) when the plurality of cycles of pulsed square waves is generated to drive the converter and for the converter to drive the power line to counter-balance the DC (paragraph 0051-0062 “current transformer CT2 is separate from the controller and is configured to be relatively sensitive.  Further, the current transformer CT2 should be capable of measuring DC as well as AC current.  Such sensitivity is conducive to the detection of DC currents”).


Kovan does not explicitly teach wherein generating, by the power converter, the plurality of cycles of pulsed square waves comprises: comparing a capacitor voltage of the detected DC with a reference voltage by the power converter to determine an amplitude of the pulsed square waves.
Zhou teaches wherein generating, by the power converter, the plurality of cycles of pulsed square waves comprises: comparing a capacitor voltage of the detected DC with a reference voltage by the power converter to determine an amplitude of the pulsed square waves (paragraph 0120-0122 “Compared to the previous AHM schemes of FIGS. 16 and 17, which required measurements of both the source voltage and load current or voltage, the AHM scheme (#4) illustrated in FIGS. 20 and 21 provides the switching angles 153 without reference to any measurement of a source voltage received by the rectifier (110a), and instead uses only the measured line current to calculate the background harmonic component and is thus particularly suitable for the applications where the source voltage at the Point of Common Coupling (PCC, at the AC input to the converter 110) and paragraph 0050-0052).

Allowable Subject Matter
Claims 2-8, 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Cope et al. USPGPUB 20040196675 teaches a methods of performing DC mitigation.  In this regard, one embodiment of such a method, among others, can be broadly summarized by the following steps: evaluating an amount of DC and/or harmonic AC in a transmission line; and providing a current into a winding of a transformer based on the evaluated amount of DC and/or harmonic AC, the current generating a magnetic flux that offsets a flux created by the DC in the transmission line and A DC mitigation circuit for mitigating the effects of DC in power systems.
Law USP 3571494 teaches improvements in means and methods for reducing the bandwidth requirements of a television signal, and particularly, to improvements in recording and reproducing black and white and color television signals.
Inam et al. USPGPUB 20170235286 teaches synchronous series compensators (DSSSCs) which may also be designated tower routers capable of injecting series inductive or capacitive impedances to enable distributed power-flow control.  When a large number of these (a fleet of) DSSSCs are distributed over the grid for power-flow control, it is necessary to ensure that coordinated communication and control capabilities are also established, enabling fast reaction to changes that can exist across the grid.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119